Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Figures 1, 2, 3 are objected to they are too light to be of use in disclosing invention.  Replacement required      If  the requirement  is  at issue at least figures 1A, 1B, 1C should be replaced as these are most basic to invention  remainder held in abeyance  until  case ready for issue .  
Claims 1-7, 10-16, 19 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bakermans 810 alone or taken   in view of Lee 889, Chapin 638, and Kyle 606.
Bakermans figure 1 includes a connector 4, a pcb 8, a back plates 104, 102 and screws 80 read as tabs at corners 22.  Note that applicants in specification indicates invention is to be use of same fastener through holes in pcb and backplate and without discussion at shape of tab, therefore screws 80 are seen as readable as “tabs”. In such context   As alternative, Lee, figure 6 use fastener with flat snap portion at 522 readable as “tabs”.  Obvious to use such type in Bakermans for easy assembly.  These tabs  would  extend through holes in pcb and backplate.  See Leee figures  1  4  
For claims 10, 19, use of processor, etc.  are standard and deemed obvious variations.  As alternative, Kyle figure 1 shows use of such items.  Obvious to add such items to Bakermans system for operable device.  
Above adequate for claims 2, 11.  For claims 3, 12, surface mount pads are well known  and obvious to use fir lower cost .  Claims 5, 14, 7, 16, note metal and non-metal backplate 102, 104.  Claims 4, 13, note backplate 104.  For claims 6, 15, obvious to use fastener like those of Chapin at 31, which refers  to adhesive equivalent to solder.  
Claims 8, 9, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832